

Exhibit 10.1


aclordilogo.jpg [aclordilogo.jpg]





May 08, 2017


Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
405 Eagleview Boulevard
Exton, PA 19341




Dear John:


On behalf of AC Lordi, we appreciate the opportunity to provide you with
professional services. This Engagement Letter governs the relationship between
the parties. Each engagement we perform for you will be embodied in a separate
Addendum to this Engagement Letter.
In this letter, the terms “you” and “your” refer to Fibrocell Science, Inc. and
the terms “we,” “us,” and “our” refer to AC Lordi Consulting, Inc. For other
definitions, see Paragraph 24.
1.Term. This Engagement Letter is effective as of the date stated above, and
continues until terminated by either party upon 30 days prior written notice to
the other party. The provisions of Paragraphs 4, 6, 7, 10, 11, 12, 13, 14, 17
and 18 will survive any termination of this Engagement Letter.
2.Consulting Services. We will provide accounting, internal audit, or business
advisory services to you as described in the Addendum # 10 attached and
subsequent addenda entered into between us, which we refer to in this Engagement
Letter as our “services.”
3.Addenda; Conflicts. Each Addendum must i) be set forth in a written document
signed by both parties, ii) list specific services to be provided, and iii)
specify rates for service providers, to be valid. Each Addendum will be subject
to this Engagement Letter. If there is a conflict between any Addendum and this
Engagement Letter, the Addendum will prevail.
4.Ownership. Upon full payment to us, you will own any Work Product, subject to
any restrictions set forth in this Engagement Letter or any Addendum, and Work
Product is a work for hire made by us for you. We retain all ownership rights to
the Know-How and to the extent Know-How is incorporated in the Work Product, we
grant you a limited, non-transferable, paid-up, license to use the Know-How in
your business to the same extent you may use the Work Product.
5.Independent Contractor. In performing our services under this Engagement
Letter, we are an independent contractor. No employer-employee, partnership,
joint-venture, or agency relationship exists between us and you. Within any
parameters set forth in the Addendum, we retain the discretion to determine how,
when and where to perform the services, how to staff them, and what methods to
use. We acknowledge that we shall be solely responsible for any national or
local income taxes or national or local self-employment taxes arising with
respect to the amounts payable hereunder and that we have no supranational,
national or local law workers’ compensation rights with respect to the services
provided herein. We acknowledge that you shall not provide to us workers’
compensation, disability insurance, Social Security or unemployment compensation
coverage nor any other statutory benefit generally granted to your employees. We
shall comply at our expense with all applicable provisions of workers’
compensation laws, unemployment compensation laws, federal Social Security law,
the Fair Labor Standards Act, federal, state and local income tax laws, and all
other applicable federal, state and local laws, regulations and codes relating
to terms and conditions of employment required to be fulfilled by employers or
independent contractors.




www.aclordi.com



--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 2 of 7








6.Confidentiality. Each party agrees that during and after the term of this
Engagement Letter it will keep confidential and will not use or disclose to any
third party any confidential or proprietary information learned by such party or
disclosed to such party in connection with this Engagement Letter or the
services contemplated hereby, except for use or disclosure necessary to perform
services under this Engagement Letter. Unless expressly stated in an Addendum,
you acknowledge that our services will not involve our storage, transmission, or
processing of any personally identifiable information or personal health
information. This Paragraph 6 is complementary to and does not supersede any
confidentiality or nondisclosure agreement already in force between the parties.
You and we acknowledge U.S. federal law (18 U.S.C. § 1833(b)) states that an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that-(A) is made-(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  You and we acknowledge that law further states that an individual
who files a lawsuit for retaliation for reporting a suspected violation of law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual-(A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order. For the avoidance of doubt,
nothing in this Engagement Letter is intended to, nor shall be construed to,
conflict with 18 U.S.C. § 1833(b).
7.Fees and Expenses. Invoices will be based on rates set forth in Addendum and
hours worked by our consultants. You will pay applicable out-of-pocket
travel-related expenses.
a.Payment. We will invoice you monthly. You will pay us within 30 days of
receipt of invoices.
b.Past due amounts. For past due amounts, we may add a 1% monthly service charge
on your unpaid balance.
c.Collection fees. We may add the cost of reasonable collection or legal fees
and expenses required to collect on your unpaid balance.
d.Additional Fees. We may charge additional fees as mutually agreed if events
beyond our control (including your acts or omissions) affect our ability to
perform the services as originally planned or if you ask us to perform
additional tasks.
e.Termination Charges. If you terminate the services without cause before
completion of an Addendum, you will pay us for our work performed to the
effective date of termination at the applicable rates, and reimburse us for any
incremental wind-down costs we may incur on account of such early termination,
such as severance or similar costs with respect to personnel and mitigating our
costs connected with commitments we entered into in order to perform the
services.
f.Subpoenas, etc. If either party (the “Subpoenaed Party”) is required by
subpoena, applicable law, investigation or other legal process or government
action to produce information or personnel as witnesses with respect to the
services or this Engagement Letter the other party will reimburse the Subpoenaed
Party for any professional time and expenses (including reasonable external and
internal legal costs) incurred to respond to the demand or request, unless the
Subpoenaed Party is a party to the proceeding or the subject of the
investigation.








--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 3 of 7






g.Taxes. All fees, charges and other amounts payable to us hereunder exclude any
sales, use, excise, value added or other applicable taxes, tariffs or duties.
Payment of any taxes is your responsibility, except taxes based on our net
income or our employment relationships.
h.No Benefits. Subject to Section 22, in performing our services under this
Engagement Letter, we acknowledge and agree that none of our service providers
are eligible for any of your company’s employee benefits (including without
limitation any stock options, stock purchases, equity award, deferred
compensation, pension, thrift, profit sharing, employee stock ownership, group
life insurance, medical coverage, disability insurance, education, or other
retirement or employee benefits), and, to the extent one of our service
providers would be eligible for such employee benefits but for the express terms
of this Engagement Letter, we hereby expressly decline to participate.
8.Cooperation. You will cooperate with us in our performing services for you,
including assigning a qualified person to oversee your part of the project,
providing us with reasonable facilities and timely access to your data,
information and personnel, and any specific resources or cooperation set forth
in the Addendum. You are responsible for your employees’ and agents’
performance, and for the accuracy and completeness of all data and information
you provide to us.
9.Warranties. We represent and warrant that our services will be performed in
good faith in a professional and workmanlike manner with professional diligence
and skill appropriate to our industry and responsibility. We further represent
and warrant that we are not under any pre-existing obligation in conflict or in
any way inconsistent with the provisions of this Engagement Letter. We represent
and warrant that our performance of all of the terms of this Engagement Letter
will not breach any agreement to keep in confidence proprietary information that
we have acquired in confidence or in trust prior to this Engagement Letter. We
make no other representations or warranties.
10.Work Product. Any Work Product is for your internal use only, which includes
use by your agents, representatives, and affiliates, subject to any restrictions
set forth in this Engagement Letter or any Addendum. Any Work Product will
reflect our observations as of the date of issuance. We do not intend and are
not obliged to update, revise, or amend the Work Product, but reserve the right
to do so.
11.Disclaimers. Our services are not intended to be an audit, examination,
attestation, special report, or agreed-upon procedures engagement, as those
services are defined in the American Institute of Certified Public Accountants
(AICPA) literature applicable to such engagements conducted by independent
auditors. Accordingly, our services will not result in the issuance of a written
communication to third parties by us or other form of assurance with respect to
your internal control system over financial reporting or otherwise, or your
compliance with laws, regulations or other matters. You may not rely on any
draft Work Product we may provide, and no third party may rely on our Work
Product at all without our express written permission. You agree not to include
our Work Product in any filing with the Securities Exchange Commission or any
other body, unless otherwise provided in an Addendum. We will not perform any
management functions, make management decisions, or perform in a capacity
equivalent to that of your employees, except as a necessary incident of our
services set forth in an Addendum. Further, we give no guaranty of results that
may be achieved by you through our services. We will rely on the information you
make available, without independent evaluation or verification, unless such
evaluation or verification is an express part of our services according to the
applicable Addendum. You represent and warrant that nothing you provide to us
will infringe the intellectual property, trade secret, or other rights of third
parties. Our services may include observations or recommendations, but all
decisions in connection with the implementation of such observations and
recommendations are your sole responsibility. Any use you may make of our
Know-How is “as-is.” We do






--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 4 of 7






not make any representation as to sufficiency of your compliance procedures,
unless evaluation of such procedures is an express part of our services
according to the applicable Addendum, nor are we providing any legal advice.
12.Limitation of Liability. Neither party will be liable to the other party or
to a third party for any indirect, incidental, special, punitive, exemplary, or
consequential damages, costs, expenses, or losses, including but not limited to
damages based on lost revenues, lost profits, or lost business opportunities. We
shall not be in the aggregate liable for any reason for a total amount in excess
of the fees we receive under the Addendum governing the services which gave rise
to the liability. These dollar limitations on our liability in the preceding
sentence will not apply to the extent you incur losses and damages on account of
our own gross negligence, fraud or other willful misconduct. Any claims arising
from this Engagement Letter must be brought within 2 years of the occurrence of
the event giving rise to such claim but no more than 1 year after the injured
party knows or should know of the injury.
13.Indemnity.
a.Subject to Paragraph 12, we will indemnify, hold harmless, and defend you and
your directors, officers, employees, and affiliates from all claims, losses, and
damages asserted by third parties, including attorneys’ fees and all costs of
investigation and suit, to the extent resulting from
i.
any breach by us of our express obligations under this Engagement Letter or an
Addendum; and

ii.
our gross negligence or willful misconduct.

b.You will indemnify, hold harmless, and defend us and our directors, officers,
employees, agents, representatives, and affiliates from all claims, losses, and
damages asserted by third parties, including attorneys’ fees and all costs of
investigation and suit, to the extent resulting from
i.
any breach by you of your express obligations under this Engagement Letter or an
Addendum;

ii.
a third-party’s use or possession of, or reliance upon, our advice,
recommendations, information or Work Product contrary to the terms of this
Engagement Letter;

iii.
your use or disclosure of our advice, recommendations, information or Work
Product;

iv.
any actions taken or omitted in connection with this Engagement Letter or an
Addendum; and

v.
our use in connection with the services of any information, data, or other
materials you supply to us,

unless resulting from any breach by us of our express obligations under this
Engagement Letter or an Addendum or our gross negligence or willful misconduct.
c.Each party retains the following rights: i) to conduct or participate in the
defense or settlement of any claim against it, at its expense; and ii) to
approve settlement of any claim which imposes upon it a restriction or any
obligation other than the payment of money damages.
14.Non-Solicitation.
a.You will not directly or indirectly i) hire; ii) attempt to hire; or iii)
induce or actively attempt to influence, any of our employees to terminate or
reduce their relationship with us during the term of this Engagement Letter and
for 1 year thereafter. If any of our employees provide services to you outside
this




--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 5 of 7






Engagement Letter during the term of this Engagement Letter and for 1 year
thereafter, you will pay us, without regard to the liability limitations of
Paragraph 12, i) 100% of that person’s Starting Compensation, if hired as your
full-time employee; or ii) 100% of his or her weekly earnings from services
provided to you for 1 year, if not hired as your full-time employee, as a fee
for the additional benefit you obtain. This Paragraph 14 will apply regardless
whether it is you or your affiliate that hires our employee or former employee.
b.We will not i) hire; ii) attempt to hire; or iii) induce or actively attempt
to influence, any of your employees to terminate or reduce their relationship
with you during the term of this Engagement Letter and for 1 year thereafter. If
any of your employees provide services to us outside this Engagement Letter
during the term of this Engagement Letter and for 1 year thereafter, we will pay
you, without regard to the liability limitations of Paragraph 12, i) 100% of
that person’s Starting Compensation, if hired as our full-time employee; or ii)
100% of his or her weekly earnings from services provided to us for 1 year, if
not hired as our full-time employee, as a fee for the additional benefit we
obtain.
c.This Paragraph 14 does not prohibit one party from hiring an individual who is
or was the other’s employee if:
i.
the individual leaves the other party’s employ at least 120 days before the
hiring; or

ii.
the other party terminates the individual at least 30 days before the opening is
posted; or

iii.
the individual has not been directly involved with the services provided under
this Engagement Letter; or

iv.
you or your affiliate hire the individual for work in a substantially different
business unit than the unit served under this Engagement Letter; and

v.
in any of the foregoing cases, the individual is hired in response to bona fide
job openings advertised as part of a general solicitation and in the normal
course of business, and the hiring party made no overture and engaged in no
communication with the individual whatsoever in regard to the opening until the
individual responded to the advertisement.

15.Entire Agreement. This Engagement Letter, as supplemented by any Addenda, is
the entire agreement between the parties, and supersedes all prior agreements,
whether oral or written, between the parties about the subject matter hereof.
Any amendment or other changes to this Engagement Letter or any Addendum must be
in writing and signed by both parties.
16.No Waiver; Severability. Waiver of any term of this Engagement Letter or any
Addendum must be in writing and signed by the waiving party. If any provision of
this Engagement Letter is determined to be unenforceable or invalid, the
remaining provisions of this Engagement Letter will remain in full force and
effect.
17.Choice of Forum and Law; Attorneys’ Fees. Disputes arising under this
Engagement Letter or any Addendum must be resolved in accordance with
Pennsylvania law, without reference to principles of conflicts of laws, in the
state or Federal courts sitting in Philadelphia, Pennsylvania. The prevailing
party in any proceeding brought to enforce this Engagement Letter or any
Addendum is entitled to recover its reasonable attorneys’ fees and costs.










--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 6 of 7




  
18.Notices. Notices must be provided in writing. Notices shall be sufficient if
delivered in person, via a reputable express carrier, or by registered or
certified mail. Notices will be delivered to you at the address stated in the
first page of this Engagement Letter. Notices will be delivered to us at 75
Valley Stream Parkway, Malvern, PA 19355 c/o Law Department.
19.Force Majeure. Neither party will be liable or in default for any delay or
failure of performance resulting directly from anything beyond the control of
the nonperforming party, such as acts of God; acts of civil or military
authority; acts of a public enemy; war; hurricanes, tornadoes, storms,
earthquakes, or floods; fires or explosions; governmental regulation; or
strikes, lockouts, or other work interruptions.
20.Voluntary Agreement. Both parties have read and understand this Engagement
Letter. Each party had an opportunity to consult with legal counsel of its
choice.
21.Assignment; Subcontracting. Neither of us will assign this Engagement Letter
or delegate performance. However, except with respect to any individuals
specifically named on the accompanying Addendum, we may subcontract all or
portions of the services to our affiliates or other subcontractors who may serve
you directly, so long as (a) we reasonably believe they have sufficient
qualifications and experience and (b) they are bound by comparable obligations
to protect your confidential information. In any such case we will remain
primarily liable for proper performance of the services. Further, either party
may assign this Engagement Letter to its affiliate or to an entity acquiring
substantially all of the assignor’s business, so long as (i) the assignee is not
a competitor of the non-assigning party, and (ii) the assignee becomes bound by
all obligations of the Assignor relating to this Engagement Letter and has the
financial and operational ability to perform such obligations.
22.Insurance. Each party will maintain customary, reasonable and prudent
insurance with reputable companies to protect against liabilities which may
arise out of its respective obligations under this Engagement Letter throughout
the term hereof. Further, if the Services include providing you with an interim
Principal Accounting Officer and Principal Financial Officer (the “Interim
Officer”) you will see that the Interim Officer is covered by all the same
Director’s and Officer’s insurance policies, and all other liability insurance
policies, as cover your senior officers and directors. You will provide us with
certificates evidencing of all such coverage before we or our professionals
undertake any duties for you, and you will see that the carriers agree to notify
us in writing at least thirty (30) days before any cancellation or material
alteration of coverage. You will ensure that all such coverage survives for
seven (7) years after termination of this engagement letter, or will purchase a
directors' and officers' extended reporting period, or "tail," policy, to cover
the Interim Officer.
23.Affiliates. You agree to see that your affiliates comply with all of the
terms and conditions of this Engagement Letter.
24.Definitions.
a.“Work Product” means tangible (including electronic form) results of services
performed pursuant to this Engagement Letter and an Addendum, but specifically
excluding any Know-How.
b.“Know-How” means AC Lordi’s various concepts, methodologies, and techniques;
models; templates; software, user interfaces or screen designs; general purpose
consulting and software tools; logic, coherence and methods of operation of
systems; and knowledge created, developed, acquired, or owned by us, our agents,
employees, and contractors.








--------------------------------------------------------------------------------







Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
Page 7 of 7






c.“Starting Compensation” includes annualized first-year salary and all
guaranteed bonuses, but does not include any commissions, prospective bonuses or
other variable incentives.
If this Engagement Letter and the attached Addendum are acceptable to you,
please indicate your acceptance and authorization for us to proceed with the
related work by signing the Addendum in the appropriate space and returning one
original to me.
We look forward to working with you. If we can provide you with any additional
information, please feel free to contact me at (610) 738-0100.
Very truly yours,                    


AC LORDI    


/s/ Lisa A. Embon
 
Lisa A. Embon
 
Principal, Accounting Services
 

    
 
Client Agreement and Acknowledgement:
 
 
 
 
FIBROCELL SCIENCE, INC.
 
 
 
 
By:
/s/ John M. Maslowski
 
 
John M. Maslowski
 
 
Chief Executive Officer
 
 
May 8, 2017





--------------------------------------------------------------------------------






Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
May 08, 2017
Addendum #10






Addendum #10 - VP of Corporate Accounting and Controller


 
Lisa A. Embon (a/k/a Lisa Hilburn) will perform the duties of the VP of
Corporate Accounting and Controller. Job description is as follows:
·        Serve as the Company’s Principal Accounting Officer and Principal
Financial Officer.
·        Responsible for the accounting operations of the Company.
·        Responsible for the establishment, implementation and maintenance of
accounting records and budgeting.
·        Responsible for the review of the Company’s transaction-processing
operations, policies and procedures.
·        Responsible for ensuring that the Company is in compliance with
federal, state and local tax regulations.
·        Keep full and accurate accounts of all assets, liabilities,
commitments, revenues, costs and expenses, and other financial transactions of
the Company, and conform them to GAAP with appropriate internal controls.
·        Ensure that the monthly, quarterly and annual financial, regulatory and
management reporting is completed on a timely basis and in accordance with GAAP.
·        Responsible for the production and review of financial statements and
disclosures relating to the Company’s financial results for inclusion in filings
with the SEC and that such financial statements and disclosures are prepared in
accordance with GAAP.
·        Responsible for reporting to the Board/Audit Committee on a regular
basis
·        Optimize the accounting departmental organizational structure and
processes to achieve department’s goals and objectives.
·        Manage accounting team
·        Serve as primary contact for and manage external audit, valuation
specialists and tax service providers
·      Serve as primary contact for and manage external legal providers
·        Drive financial and administrative projects as needed
·        Lead the process for the production of the annual operating plan
·        Provide financial forecasts and analysis, as needed
·        Responsible for implementing and ensuring adherence to accounting
policies and procedures
·        Identify opportunities to increase efficiencies and improve processes
·        Develop and maintain internal controls for key processes and drive
processes and controls assuring SOX compliance
·        Responsible for equity accounting and oversight of equity
administration
·        Manage financial information systems monitoring and controls
·    Additional staffing resources will be utilized as determined necessary; and
· Execute documents (including agreements and certifications) on behalf of the
Company as directed by the Chief Executive Officer and/or Board of Directors
· Special projects as requested.



Fees for services provided as part of this Addendum, performed by Lisa A. Embon,
will be an amount up to $425 per hour as mutually agreed upon by the parties.


Estimated Timeline: The engagement is expected to begin on or about May 08, 2017
and will be ongoing.


Expenses: You will pay our reasonable, service-related and out-of-pocket travel
expenses.








--------------------------------------------------------------------------------





Mr. John M. Maslowski
Chief Executive Officer
Fibrocell Science, Inc.
May 08, 2017
Addendum #10






Work Space: You will provide appropriate workspace and access to required
resources for us.
This Addendum is made in accordance with the Engagement Letter between the
parties named below effective as of May 08, 2017. Changes to this Addendum must
be in writing and signed by both parties.




Very truly yours,
 
Agreed to by:
 
 
 
AC LORDI
 
FIBROCELL SCIENCE, INC.
 
 
 
/s/ Lisa A. Embon
 
/s/ John Maslowski
Lisa A. Embon
 
John Maslowski
Principal, Accounting Services
 
Chief Executive Officer
 
 
 
 
 
 





